Citation Nr: 0120102	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  99-16 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a higher initial evaluation for vestibular 
apparatus dysfunction, rated as 10 percent disabling from 
December 18, 1996.

2.  Entitlement to a higher initial evaluation for headaches, 
rated as 30 percent disabling from December 18, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran has verified active service from July 13, 1971, 
to July 3, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision that 
granted service connection for vestibular apparatus 
dysfunction and headaches, and assigned ratings of 10 percent 
and 30 percent, respectively.  The Board acknowledges that 
the veteran requested a hearing in his August 1999 appeal.  
However, by correspondence received in September 1999, the 
veteran canceled his hearing request.  


FINDINGS OF FACT

1.  The veteran's service-connected vestibular apparatus 
dysfunction is productive of no more than episodic vertigo.

2.  The veteran's service-connected headaches are productive 
of prostrating attacks that occur on average no more than 
once a month.


CONCLUSIONS OF LAW

1.  The schedular criteria for a higher initial rating for 
vestibular apparatus dysfunction are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 
6204 (1998); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6204 
(2000).  

2.  The schedular criteria for a higher initial rating for 
headaches are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of his service-
connected vestibular apparatus dysfunction and headaches 
warrants higher initial evaluations.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2000).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2000); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

As this appeal originated from the veteran's disagreement 
with the original assignment of ratings for the service-
connected disabilities, the severity of the disabilities is 
to be considered during the entire period from the date that 
service connection was made effective.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

The evidence of record shows that the veteran was examined in 
June 1997 at the Platte Valley Medical Group.  That 
examination revealed a history of episodic vertigo lasting 24 
hours and occurring once a month or once every other month.  
The veteran reported that during these episodes he 
experienced a spinning sensation and nausea, requiring him to 
remain in bed.  Headaches were associated with the vertigo, 
but did not occur every time the vertigo occurred.  A 
neurological examination was normal and showed a normal 
mental status, intact cranial nerves, symmetric deep tendon 
reflexes, down-going toes, normal strength, no drift, good 
finger-to-nose and heel-to-shin coordination, rapid 
alternating movements and good fine finger movements, narrow 
based and steady gait, no difficulty with heel and toe 
walking, and a negative Romberg.  The examiner assessed 
vertigo and vascular headaches, which could be 
vertebrobasilar migraines or Meniere's disease, both of which 
can be debilitating and interfere with the ability to 
function during episodes.  

As part of a VA compensation examination, the veteran was 
again evaluated in September and October 1997.  The report of 
the September 1997 examination shows a history of 
intermittent imbalance which, when severe, may last one to 
two days and cause him to go to bed.  The examiner diagnosed 
moderately severe bilateral sensorineural hearing loss in the 
high frequencies, with a history of vertigo problems, which 
was consistent with Meniere's disease.  The report from the 
October 1997 examination shows a history of vertigo with 
daily headaches.  It was noted that the veteran found relief 
from the headaches by taking aspirin.  The veteran noted that 
his imbalance limited his ability to fly airplanes.  He 
reported chronic feelings of unsteadiness, episodes of severe 
vertigo lasting from minutes to a half hour or so.  The 
veteran related an ability to function during the less severe 
episodes that occurred almost every other day and during 
which he felt slightly nauseated and sometimes had spots in 
his vision.  He reported that the headaches were usually 
present when he awakened in the morning but got better as the 
day progressed.  It was noted that, about once a month, the 
veteran had severe headaches at which time he could not get 
out of bed.  He has had to miss work about once every other 
month due to these headaches and believes that he lost his 
last job because of this problem.  The neurological 
examination was normal, with a normal mental status, intact 
cranial nerves, symmetric deep tendon reflexes, down-going 
toes, normal strength, no drift, good coordination, good 
rapid alternative movements and fine finger movements, 
narrow-based and steady gait, no difficulty in heel and toe 
walking, and negative Romberg.  The examiner assessed 
vertigo, hearing loss, and some headaches, opining that the 
veteran probably also had vestibular apparatus dysfunction 
and that his symptoms also suggested a more episodic 
disorder, such as Meniere's disease or vertebral basilar 
migraine.  

A VA examination was conducted in February 2000, the report 
of which reveals a normal neurological examination.  That 
examination report reflects that the veteran related that 
there had been virtually no change in the status of his 
headaches or disability since the last VA examination.  The 
general medical examination provided at that time reflected a 
normal posture and gait, intact sensorium, intact cranial 
nerves, intact and symmetrical deep tendon reflexes with no 
pathological reflexes elicited.  

The Board notes that the veteran initiated his claim of 
service connection for residuals of a head injury, to include 
migraine headaches, in December 1996.  By a January 1999 
rating decision the RO granted service connection for 
vestibular apparatus dysfunction or vertigo and assigned a 10 
percent rating effective from December 1996.  During the 
pendency of the claim, Diagnostic Code 6204 was amended, 
effective June 10, 1999.  See 64 Fed. Reg. 25210 
(1999)(currently codified at 38 C.F.R. § 4.87 (2000)) 
(hereinafter referred to as "current regulations").  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a law or regulation changes during the 
pendency of a claim, the version most favorable to the 
veteran should be applied unless Congress or the Secretary of 
Veterans Affairs provided otherwise.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).

The former version of Diagnostic Code 6204 (Labyrinthitis, 
Chronic) provided for a 30 percent rating for a severe 
condition, characterized by tinnitus, dizziness and 
occasional staggering.  A 10 percent rating was assignable 
for a moderate condition, characterized by tinnitus and 
occasional dizziness.  38 C.F.R. § 4.87 (1998).  Under the 
current version of Diagnostic Code 6204 (peripheral 
vestibular disorders) a 30 percent rating is assignable for 
dizziness and occasional staggering.  A 10 percent rating 
applies where there is only occasional dizziness.  38 C.F.R. 
§ 4.87 (2000).  

The Board has considered the veteran's claim under the former 
and current versions of Diagnostic Code 6204 and finds that 
an evaluation in excess of 10 percent is not warranted under 
either version.  Occasional staggering must be shown to 
warrant a 30 percent rating under either version of the 
regulation.  While the Board acknowledges that the veteran's 
appeal cites "occasional staggering," this statement is not 
otherwise supported by any clinical records, even those that 
have provided a detailed explanation of the veteran's history 
and symptoms.  Additionally, no detail regarding any 
particular staggering event has been related.  The fact that 
this circumstance was not related during any examination or 
evaluation leads to the Board's finding that the veteran's 
disability has not been characterized by occasional 
staggering such as would support a rating in excess of 10 
percent.  Therefore, the Board finds that the veteran's 
disability more nearly approximates the criteria for a 10 
percent rating.  38 C.F.R. § 4.7.  

Regarding the claim for a higher initial rating for the 
veteran's service-connected headaches, the Board notes that 
under Diagnostic Code 8100 a 30 percent rating is assigned 
for migraines when there are characteristic prostrating 
attacks occurring on an average of one time a month over the 
last several months.  A 50 percent rating is assigned for 
migraines with very frequent completely prostrating and 
prolonged attacks, producing severe economical 
inadaptability.  38 C.F.R. § 4.124a (2000).  

Having thoroughly reviewed the evidence in this case, the 
Board finds that the nature and severity of the veteran's 
headaches more nearly approximate the criteria for a 30 
percent rating.  In this regard, the Board observes that the 
evidence of record does not support a finding that the 
veteran's migraines produce severe economical inadaptability.  
During the 1997 VA examination the veteran reported missing 
work only once every other month due to headaches; he also 
explained to the February 2000 VA examiner that he was at 
that time a student at Central Community College in Grand 
Island, studying electronics.  Furthermore, according to the 
veteran, severe headaches warranting his staying in bed 
occurred only about once a month and had not changed in 
severity since the 1997 VA examination.  Additionally, 
although the veteran related his belief that because the 
headaches made him unreliable, he lost his last job, the 
record does not show that he has ever had headaches so 
frequently as to cause incapacitation more than about once a 
month.  Therefore, the Board finds that the evidence does not 
support a finding that prostrating headaches occur so 
frequently or produce such severe economical inadaptability 
as to warrant a rating in excess of 30 percent.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  In this regard, the Board notes that the 
veteran and his representative were notified in the statement 
of the case of the provisions affecting increased ratings.  
These provisions addressed the key issue in this case, which 
is the appropriate initial rating for the veteran's headache 
and vestibular apparatus dysfunction disabilities.  VA 
notified the veteran as to what evidence was needed to 
substantiate his claims.  Additionally, the Board is not 
aware of any necessary records which have not been associated 
with the record.  Thus, the Board finds that VA has satisfied 
its duties to inform and assist the veteran in this case. 
Under such circumstances, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Entitlement to a higher initial rating for vestibular 
apparatus dysfunction is denied.

Entitlement to a higher initial rating for headaches is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

